 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 JAMAL JONES                              Case No. 2:18-cv-07936-JAK-SSx
12                Plaintiff,                ORDER RE JOINT STIPULATION
                                            OF DISMISSAL WITH
13                                          PREJUDICE (DKT. 60)
            v.
14                                          JS-6
15 LARKIN BUSINESS
   MANAGEMENT LLC and SEAN
16 LARKIN
17                Defendants.
18
19
20          The Parties’ Stipulation of Dismissal With Prejudice (Dkt. 60) is APPROVED
21 for good cause shown. It is hereby ordered that all claims and defenses in this
22 action shall be dismissed with prejudice with each party to bear its own fees and
23 costs.
24          IT IS SO ORDERED.

25    DATED: July 24, 2019
25
                                            JOHN A. KRONSTADT
26                                          UNITED STATES DISTRICT JUDGE
